NON-FINAL REJECTION, THIRD DETAILED ACTION
Status of Prosecution
The present application, 17/477,965 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on September 17, 2021 and claims priority to and is a Continuation of PCT International Application PCT/GB2021/051585, filed June 22, 2021, which claims the benefit of priority to U.S. Provisional Application No. 63/042,296, filed June 22, 2020
The Office mailed a first detailed action, non-final rejection on December 24, 2021.
The Office mailed a corrected first detailed action, non-final rejection on January 5, 2022.
Applicant filed amendments and accompanying remarks and arguments on March 21, 2022.
Examiner initiated an interview on March 29, 2022 to clarify the nature of the remarks and amendments made.
The Office mailed a second detailed action, final rejection on April 5, 2022.
Applicant filed an after final request for reconsideration on April 25, 2022. Examiner conducted an interview on May 9, 2022 to discuss the after final request.
Applicant filed a request for continued examination on June 29, 2022 and conducted an interview with examiner on July 11, 2022.
Claims 1-5, and 7-22 are pending and all are rejected. Claims 1, 18 and 19 are independent.
 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered. 
Response to Remarks and Arguments
Examiner thanks Applicant for the amendments and remarks made as well as the courtesies extended during the July 11, 2022 interview.
First, as to the nonstatutory double patenting rejection, Examiner withdraws the rejection in light of the terminal disclaimer filed on May 3, 2022.
Second, turning to the prior art rejections, Examiner has carefully considered the arguments and remarks made. Examiner has newly rejected the claims as indicated below, and applied new art to the features noted in new claims 21 and 22 and also amended claims 8 and 9.
The claims stand rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1-3 and 10-20 are rejected under 35 USC. § 103 as being unpatentable over Trivi et al. (“Trivi”) United States Patent Application Publication 2011/0289506 published on November 24, 2011 in view of Datta et al. (“Datta”), United States Patent Application Publication US 2007/0078706 published on April 5, 2007.

As to Claim 1, Trivi teaches: A method for playing audio on a device (Trivi: par. 0021, a device [10] may output audio [26]) , the method comprising the steps of: 
a component of a digital work initiating a request for audio data during a rendering of the digital work, the digital work including audio data (Trivi: par. 0021, an application, which may be a web browser or a game for instance (i.e. digital work); par. 0024, application may require data from a server and request the data; par. 0026 the resource management module [34] (i.e. component of a digital work) mediates much of the relaying of requests and receiving data), 
in response to the request, the component of the digital work receiving the audio data (Trivi: pars. 0025-26, in an example of a map application, requested map information is requested and received; Examiner asserts that this includes the audio data presented along with the map application).
while continuing the rendering of the digital work on the device with the video data of the digital work unaffected, the component of the digital work suspending playback of the first audio data currently playing on the device and playing the received audio data on the device (Trivi: par. 0044, the application audio focus may change to the received audio data and upon the loss of an audio focus, the output for the existing application audio data being played may be muted (this is termed audio ducking));and 
when the received audio data stops playing continuing with the rendering of the digital work on the device and the component of the digital work resuming playback of the first audio data previously playing on the device (Trivi: par. 0043, an application may request audio focus and be placed at the top of a priority stack, thereby granting the access to the audio output, thereby playing the audio data and then switching back later after completion).  
Trivi may not explicitly teach: the digital work including video data and audio data;
while continuing the rendering of the digital work on the device with the video data of the digital work unaffected, the component of the digital work suspending playback of the first audio data currently playing on the device and playing the received audio data on the device.
Datta teaches in general concepts related to in-game advertising systems, allowing advertising content to be delivered to a video game environment (Datta: Abstract). Specifically, the game applications may have video data (Datta: par. 0042, video and music data may be utilized in the video game content). An advertisement may be sent into the game environment, which includes audio data (Datta: par. 0051, the advertisement content creator [190] may utilize the advertisement server [130] to deliver the data along with audio data). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Trivi device by including video data in the application as taught and disclosed by Datta. Examiner notes that as taught in Trivi, the focus is merely changed with the intervening received audio data; similarly with the resulting combination of Trivi and Datta, the video data will remain “unaffected” meaning it is not changed. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the video data to be part of the digital work to allow complete sensory experiences.

As to Claim 2, Trivi and Datta teach the limitations of Claim 1.
Trivi further teaches: wherein the digital work is an interactive digital work (Trivi: par. 0021, an application, which may be a web browser or a game for instance (i.e. digital work), the game is interactive).  

As to Claim 3, Trivi and Datta teach the limitations of Claim 2.
Trivi further teaches: wherein the interactive digital work is a game, mobile application, or web page (Trivi: par. 0021, an application, which may be a web browser or a game for instance (i.e. digital work)).  

As to Claim 10, Trivi and Datta teach the limitations of Claim 1.
Trivi further teaches: further comprising the steps of: receiving a user command to stop playback of the received user data (Trivi: par. 0045, the audio focus may be shifted, by a user); and 
in response resuming playback of the audio data of the digital work in place of the received audio data (Trivi: par. 0045, the audio focus may be shifted, by a user, and the audio playback is paused, which Examiner asserts would then be resumed upon resumption).  

As to Claim 11, Trivi and Datta teach the limitations of Claim 1.
Datta further teaches: further comprising the steps of: monitoring how much of the audio data has been played back; and reporting the monitored playback amount (Datta: par. 0142, the impression tracking system may track and monitor user reaction to the advertisement).  

As to Claim 12, Trivi and Datta teach the limitations of Claim 11.
Datta further teaches: wherein the component carries out the monitoring and reporting steps (Datta: par. 0086, the device [500] includes a monitor portion [520], which is part of the larger component).  

As to Claim 13, Trivi and Datta teach the limitations of Claim 1.
Trivi further teaches: wherein the audio data is received from a server (Trivi: par. 0024, application may require data from a server and request the data).

As to Claim 14, Trivi and Datta teach the limitations of Claim 13.
Datta further teaches: the server receiving the request for audio data (Datta: Fig. 2, par. 0055, step [260] requests data from the content server) ; 
the server preparing a further request based on request parameters (Datta: par. 0057, [270] requests from ad server using user data from registration step [255]); 
the server issuing the further request and receiving in response the audio data ((Datta: par. 0057, [270] requests from ad server using user data from registration step [255]; Examiner asserts that the advertisement data includes audio data); and 
the server sending the audio data to the mobile device (Datta: par. 0078, audio data is played).  


    PNG
    media_image1.png
    486
    604
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have further modified the Trivi-Datta device by including logic for passing the information and requests to the servers as taught and disclosed by Datta. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the multi-server architecture of servers to separate different functionalities and data storage efficiently.

As to Claim 15, Trivi and Datta teach the limitations of Claim 1.
Datta further teaches: the device receiving visual data with the audio data (Datta: par. 0077, the advertisement may have visual data as well); and 
displaying on a display of the device, the visual data together with the video data of the digital work (Datta: Figs 3A-3B, par. 0073, the advertisement may be embedded into the game).  


    PNG
    media_image2.png
    458
    674
    media_image2.png
    Greyscale

As to Claim 16, Trivi and Datta teach the limitations of Claim 15.
Datta further teaches: wherein the visual data includes user interaction functionality (Datta: par. 0140, user interaction with the advertisements are part of the tracking, which include for instance opinion tracking of the ads).  

As to Claim 17, Trivi and Datta teach the limitations of Claim 16.
Trivi further teaches: further comprising the step of sending a report of user interaction with the visual data user interaction functionality (Datta: par. 0142, the impression tracking system may track and monitor user reaction to the advertisement).

As to Claim 18, it is rejected for similar reasons as claim 1. Trivi further teaches  computer readable media (Trivi: par. 0035).

As to Claim 19, it is rejected for similar reasons as claim 1. Trivi further teaches a display, a processor and a memory (Trivi: par. 0035).

As to Claim 20, it is rejected for similar reasons as claim 14.

B.
Claims 4-5 are rejected under 35 USC. § 103 as being unpatentable over Trivi et al. (“Trivi”) United States Patent Application Publication 2011/0289506 published on November 24, 2011 in view of Datta et al. (“Datta”), United States Patent Application Publication US 2007/0078706 published on April 5, 2007 in further view of Onda et al. (“Onda”), United States Patent Application Publication US 2018/0165701 published on April 5, 2007.

As to Claim 4, Trivi and Datta teach the limitations of Claim 2.
Trivi may not explicitly teach: further comprising the step of: following playback of the received audio data, changing one or more parameters within the interactive digital work.  
Onda teaches in general concepts related to displaying a reward advertisement at a time (Onda: Abstract). Specifically Onda teaches that during a game, rewards may be awarded with associated point values with a given advertisement (Onda: par. 0259-51, a reward ID [540] is associated with a target advertisement ID [553]). The game is changed after the watching of the advertisement, per the reward (Onda: par. 0258).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Trivi-Datta device by allowing the changing of the game after watching an advertisement as taught and disclosed by Onda. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the full potential marketing effect of the advertisement (Onda: par. 0005).

As to Claim 5, Trivi, Datta and Onda teach the limitations of Claim 4.
Onda further teaches: wherein the one or more parameters alters a user interaction with the interactive digital work (Onda: par. 0258, the reward may be an item that can be used in the game).

C.
Claim 7 is rejected under 35 USC. § 103 as being unpatentable over Trivi et al. (“Trivi”) United States Patent Application Publication 2011/0289506 published on November 24, 2011 in view of Datta et al. (“Datta”), United States Patent Application Publication US 2007/0078706 published on April 5, 2007 in further view of Rothschild et al. (“Rothschild”), United States Patent 8,527,345 published on September 3, 2013.

As to Claim 7, Trivi and Datta teach the limitations of Claim 1.
Trivi and Datta may not explicitly teach: wherein the component of the digital work initiating the request is a software plug-in.
Rothschild teaches in general concepts related to adding an advertisement to a digital message (Rothschild: Abstract). Specifically, Rothschild teaches that a plugin may be used to import an advertisement into the message that the advertisement is to be inserted into (Rothschild: col. 18 line 63 to col. 19 line 7).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Trivi-Datta device by implementing the advertisement addition as a plugin as taught and disclosed by Rothschild. Such a person would have been motivated to do so with a reasonable expectation of success to fully allow for different computer architectures in implementing multi-tiered architecture communication systems.

D.
Claims 8-9, 21 and 22 are rejected under 35 USC. § 103 as being unpatentable over Trivi et al. (“Trivi”) United States Patent Application Publication 2011/0289506 published on November 24, 2011 in view of Datta et al. (“Datta”), United States Patent Application Publication US 2007/0078706 published on April 5, 2007 in further view of An et al. (“An”), United States Patent Application Publication US 2014/0321671 published on October 30, 2014.

As to Claim 8, Trivi and Datta teach the limitations of Claim 1.
Trivi and Datta may not explicitly teach: detecting a current device volume output level; and 
if the detected volume output level is below a predetermined threshold then carrying out one or more actions.  
An teaches in general concepts related to a user adjusting adjusting a volume level of a media content and pausing the media content (An: Abstract). Specifically An teaches that the user control of a volume’s adjustment is detected and if is turned to zero, the media content is then paused (An: Fig. 8, par. 120, at [809] the volume is set to zero (below a predetermined threshold of non-zero) and the media is paused (an action)).

    PNG
    media_image3.png
    806
    621
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Trivi-Datta device by detecting the adjustment of volume and performing actions accordingly as taught and disclosed by An. Such a person would have been motivated to do so with a reasonable expectation of success to allow for reducing the number of steps of pausing and reducing the volume simultaneously.

As to Claim 9, Trivi, Datta and An teach the limitations of Claim 8.
An further teaches: preventing playback of the audio data until the device volume output level is at or above the predetermined threshold (An: Fig. 8, par. 120, the audio is prevented until an input volume control event [815] occurs).  

As to Claim 21 and 22, are rejected for similar reasons as Claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saib et al., United States Patent Application Publication 2014/0109003 (April 17, 2014) (describing system for selectively muting computer applications);
Hays et al., United States Patent Application Publication 2008/0102947 (May 1, 2008) (describing delivery of advertising into multiple video games);
Maharajh et al., United States Patent Application Publication 2008/0207137 (Aug. 28, 2008) (describing switching between broadcast and unicast content on a mobile device);
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174